Citation Nr: 1748109	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  15-25 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1956 to November 1959 and from January 1960 to April 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss disability is related to his active service.

2.  The evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, as to the claims of service connection for bilateral hearing loss and for tinnitus, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Principles of Service Connection

The Veteran maintains that his bilateral hearing loss and tinnitus are related to his active duty service.

Entitlement to VA compensation may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service; or for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (a), (d) (2016).

Establishing service connection for a claimed disability generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Where the evidence shows the existence of a chronic disability in service or continuity of symptoms after service, the disability shall be presumed to have been incurred in service.  38 C.F.R. §§ 3.303 (b); 3.309(a) (2016).  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016); see, Fountain v. McDonald, 27 Vet. App. 258, 264, 271 (2015) (specifying that sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system subject to § 3.309(a)). 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); see, Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hearing Loss Analysis

Hearing loss will be considered to be a disability for VA purposes when the auditory threshold for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels (dB) or greater; the thresholds at three of these frequencies are 26 dB or greater; or, speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

With respect to the first service connection element, a current diagnosis, the Veteran was afforded a VA audiological examination in November 2014.  Audiological testing revealed the Veteran's puretone thresholds, in decibels, were:



HERTZ



1000
2000
3000
4000
RIGHT
55
30
45
55
LEFT
25
35
55
60

Speech audiometry revealed speech recognition ability of 88 percent in the left ear and 84 percent in the right ear.  Bilateral sensorineural hearing loss was noted.  Based on the foregoing data, the evidence shows that the Veteran has a current hearing loss disability for VA purposes.  As such, the Veteran has satisfied the first Hickson element.

With respect to the second service connection element, the Veteran has reported that he was exposed to the loud noises of diesel engines he worked with, as well as weapons fire, during service.  The Veteran's military personnel records verify that the Veteran worked with diesel engines for several years, and qualified with small arms during weapons training.  The Veteran's DD-214 indicates that he was a diesel engine technician.  Therefore, the Board finds that the record contains credible evidence of in-service traumatic noise exposure.  See, Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As such, the Veteran has satisfied the second Hickson element.

The Board now turns to the third Hickson element.

The Board notes that it has the authority to discount the weight of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may not reject a medical opinion based on the Board's own medical judgment.  See, Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The November 2014 VA examiner opined that the Veteran's hearing loss was not as likely as not caused by or a result of the Veteran's military service, noting that the Veteran's separation physical had audiological testing which did not evidence bilateral hearing loss "as per VA standards."  The Veteran reported noise exposure from mine sweepers practice firing with their main guns, air intake fan noise, engine and boiler room noise, dry dock noise (sand blasters, grinders, and paint chippers), and small arms practice firing.  The examiner also noted that the service treatment records are silent for hearing loss.  The Board notes that the Veteran's active duty service treatment records are silent for complaints, diagnoses or treatments for hearing loss.  However, the Board is mindful that the absence of in-service evidence of a disability during service is not always fatal to a service connection claim.  See, Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As the examiner did not discuss the possible effects of the Veteran's in-service noise exposure to his hearing, and relied on a lack of documented medical evidence in the rationale, the Board places no probative value in this opinion.

A September 2014 letter from North County ENT notes the Veteran reported a "20 year military history with exposure to toxic noise from diesel engines".  Sensorineural hearing loss and tinnitus were diagnosed, with an opinion that these are "more likely than not...related to his military service."  The doctor provided a limited rationale by linking the Veteran's hearing to his military noise exposure, and as such, the Board places limited probative weight in this opinion.

In July 2015, VA received a statement from the Veteran.  The Veteran stated that the military used "very little hearing protection" until the mid-seventies, and that while ear plugs and "big ear muffs" were available, they were not effective in keeping out loud noise.  Furthermore, the Veteran stated that the big ear muffs were too large and were knocked off as he worked around the engines.  The Veteran stated that his office and sleeping quarters were always located above the aft engine room and he could always hear them.  The Veteran further stated that he spent all of his time aboard the ship in the engine rooms.  The Veteran stated that after retiring from the Navy, he "never held another position that would require [him] to be in a loud environment." 

Competent evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss.  See, Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Veteran has consistently stated that he was consistently exposed to loud noise while working with diesel engine onboard vessels in the Navy, and his service personnel records, to include his DD Form 214's verify this.  The Veteran has provided a private medical opinion which attributes his hearing loss to his exposure to toxic noise from diesel engines.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to his military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

All three Hickson elements of service connection have been satisfied.  As such, there is no need for the Board to consider whether service connection may be presumed based on chronicity or a continuity of symptomatology.  See 38 C.F.R. § 3.303 (b) (2016).

Tinnitus Analysis

The Veteran contends that his tinnitus is related to noise exposure in service.

With respect to the first Hickson element, the Veteran reported to the November 2014 VA examiner experiencing a recurrent, bilateral, "high pitch electrical-like humming sound."  A diagnosis of tinnitus was noted.  As such, the Veteran has satisfied the first Hickson element.

With respect to the second service connection element, as discussed above, the Board has found that the record contains credible evidence of in-service traumatic noise exposure.  As such, the Veteran has satisfied the second Hickson element.

Finally, with regard to the third element of service connection, the Board notes that in his July 2015 statement, the Veteran stated that he has "lived with this ringing in [his] head and ears since [his] retirement from the Navy".  The Veteran further stated that he was never asked whether he "had ringing in [his] ears or ringing in [his] head at [his] 1975 retirement physical."  

The Board acknowledges that the November 2014 VA examiner noted that it was at least as likely as not that the Veteran's tinnitus is a symptom of his hearing loss.  However, the Board has conceded Veteran's military noise exposure, and finds the Veteran to be an accurate historian when he asserts that he has had ringing in his ears since at least from the time of his 1975 separation physical examination.  See, Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Accordingly, any doubt regarding the onset of the Veteran's current tinnitus must be resolved in the Veteran's favor.  As such, the Veteran has satisfied the third Hickson element.
 
All three Hickson elements of service connection have been satisfied.  As such, there is no need for the Board to consider whether service connection may be presumed based on chronicity or a continuity of symptomatology.  See 38 C.F.R. § 3.303 (b) (2016).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


